DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 1, 2022 has been received and entered.
3.	Claims 1, 2, 4-9, 15-20, 28, 36-39, and 57 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group I, claims 1, 2, 4-9, 15-20, 28, and 36-38, Schisandrin A for species A, triptolide for species B, and itraconazole for species C, in the reply filed on June 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 39 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 2, 4-9, 15-20, 28, and 36-38 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 4, 5, 8, 15-20, 28, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims are indefinite because the metes and bounds of “plant-based compound” are unclear.  It is unclear what characteristics a compound must have in order to be considered plant “based.”  It is unclear if this limitation is intended to mean that the compounds are extracted from plants rather than produced synthetically or if the limitation is intended to mean that the compounds can be found in plants or some other meaning.  Since this limitation is unclear, it is not clear what compounds are included or excluded from the claimed composition.  Clarification is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1, 2, 4-9, 15-20, 28, and 36-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claim 1 recites an extract from Schisandra sphenanthera, a “plant-based compound” and a pharmaceutically acceptable carrier.  Schisandra sphenanthera is a naturally occurring plant.  Claim 1 is considered to read directly on a mixture of Schisandra sphenanthera and water.  This mixture would be an extract from Schisandra sphenanthera with the “plant-based” compounds which naturally occur in Schisandra sphenanthera and water as a carrier.  This mixture would also meet the limitations of the suspension and solution in claim 19, the solvent and suspending agent in claim 20, and would be suitable for the administrations of claim 36.  Thus, claims 1, 19, 20, and 36 read directly on a product of nature.
Claim 2, 6, and 7 specify that the composition contain Schisandrin A as the Schisandra sphenanthera extract, triptolide, or a triptolide analog.  In addition, carriers and the ingredients of claim 20 can be natural products such as water, alcohols, lactose, sugars, etc. which would produce suspensions, solutions, sprays, as claimed in claim 19 and would be suitable for the uses of claim 36.  All of these ingredients are also natural products.  In addition, Schisandrin A is a CYP3A inhibitor (see Xin (China Pharmacist (2011), vol. 14, no. 1 pp. 9-12)) and grapefruit juice is a natural product.  Thus, the claims recite products of nature. MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, there is no indication that mixing the specified natural ingredients together as commensurate in scope with the stated claims changes the structure, function, or other properties of the ingredients in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each ingredients is the ingredient itself.  Because, as discussed above, each ingredient is naturally occurring.  Each ingredient appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of a pharmaceutical composition.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of ingredients.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  
In addition, applicant’s intended use of a pharmaceutical composition is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 2, 15, 16, 19, 20, 28, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garnier (US 2012/0121743) with Xin (China Pharmacist (2011), vol. 14, no. 1 pp. 9-12) providing evidence of inherent characteristics of Garnier.
Garnier teaches a composition comprising an extract from Schisandra sphenanthera.  The reference teaches that the extract contains Schisandrin A and other plant based compounds (see Table 1).  In addition, the reference teaches mixing the extract with numerous other plant based compounds such as avocado and soy extracts (see paragraphs 139-143), Vitamin C, beta-carotene, xanthan gum, ivy extract, almond oil, citric acid, corn oil, peanut oil, palm oil, chamomile extract, etc. (see formulations in Example 1).  The reference teaches that the composition can be formulated for oral, nasal, or parenteral administrations (see paragraph 158).  The reference teaches that the composition is formulated into a cream, emulsion, aqueous solution, lotion, spray, or capsule (see paragraphs 159-161).  In addition, the reference teaches formulating the extract with organic solvents such as 1 to 5% butylene glycol and 1 to 10% glycerol (see page 11, “Anti-acne emulsion”).  The additional ingredients in applicant’s claim 20 are also represented by the formulations in Example 1 of the reference.  Furthermore, the reference teaches an embodiment with 6 mg of the plant based compound lycopene and 200 mg of the Schisandra sphenanthera extract (see paragraph 195).  This ratio falls within the limitations of applicant’s claim 37.
The reference does not specifically teach that the composition contains a CYP3A inhibitor.  However, Schisandrin A is a CYP3A inhibitor (see English abstract of Xin).  Thus, the reference composition inherently anticipates this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim(s) 1, 2, 4, 5, 8, 15, 16, 19, 20, 28, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier (US 2012/0121743).
The teachings of Garnier are discussed above.  The references do not specifically teach using the ingredients in all of the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
11.	Claim(s) 6, 9, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier (US 2012/0121743) as applied to claims 1, 2, 4, 5, 8, 15, 16, 19, 20, 28, 36 and 37 above, and further in view of Steward (US 9,228,209).
The teachings of Garnier are discussed above.  The reference does not specifically teach including triptolide in the composition.  However, the reference does teach that the Schisandra sphenanthera extract composition is useful for treating allergic and inflammatory disorders of the skin including atopic dermatitis and psoriasis (see paragraphs 174 and 175).
Steward teaches using triptolide to treat atopic dermatitis and psoriasis (see abstract and column 8, lines 11-17).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat atopic dermatitis and psoriasis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat atopic dermatitis and psoriasis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat atopic dermatitis and psoriasis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
12.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier (US 2012/0121743) in view of Steward (US 9,228,209) as applied to claims 1, 2, 4-6, 8, 9, 15, 16, 18-20, 28, and 36-38 above, and further in view of Huang (US 2003/0152588).
	The teachings of Garnier and Steward are discussed above.  The references do not teach using triptolide analogs such as tripdiolide in the composition.  However, Huang teaches that tripdiolide as well as triptolide are active ingredients found in Tripterygium wilforii extracts useful in the treatment of psoriasis (see paragraphs 4 and 8).  Thus, an artisan of ordinary skill would reasonably expect that tripdiolide could be used in combination with triptolide or in place of triptolide in the composition taught by Garnier and Steward because Huang teaches that this compound also has activity against psoriasis.  This reasonable expectation of success would have motivated the artisan to utilize tripdiolide in the composition.
13.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier (US 2012/0121743) as applied to claims 1, 2, 4, 5, 8, 15, 16, 19, 20, 28, 36 and 37 above, and further in view of Gray (US 5,474,997) with Tapaninen (Journal of Clinical Pharmacology (2011), vol. 51, pp. 359-367) providing evidence of characteristics of Gray.
	The teachings of Garnier are discussed above in paragraph 10.  The reference teaches that the composition can include an antifungal agent (see paragraph 103).  However, the reference does not specifically teach the use of itraconazole.  However, Gray teaches that itraconazole is a known antifungal ingredient useful against topical and systemic fungal infections (see columns 3 and 4).  Thus, an artisan of ordinary skill would have reasonably expected that this known antifungal agent could be used as the antifungal ingredient in the composition taught by Garnier.  This reasonable expectation of successful results would have motivated the artisan to modify Garnier to include the addition of itraconazole to the composition.  
Itraconazole is a CYP3A inhibitor and a P-glycoprotein inhibitor as evidenced by Tapaninen (see abstract).

14.	No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655